1                                                                    Honorable Christopher M. Alston

2

3

4

5

6                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                         )   Chapter 7
8                                                   )   Bankruptcy No. 18-12299
     JASON L. WOEHLER,                              )
9                                                   )   NOTICE OF ABANDONMENT
                    Debtor(s).                      )
10                                                  )

11            COMES NOW the duly appointed trustee, Nancy L. James, through counsel, The Livesey

12   Law Firm, and Rory C. Livesey, pursuant to an Order Authorizing Sale of Equity in Debtor’s

13   Residence Back to the Debtor dated February 27, 2020, and does abandon the real property located

14   at 1920 A East Spruce Street, Seattle, Washington 98122.

15            RESPECTFULLY SUBMITTED this 12th day of March, 2020.

16                                               THE LIVESEY LAW FIRM

17
                                                        /S/ Rory C. Livesey
18
                                                 Rory C. Livesey, WSBA #17601
19                                               Attorney for Nancy L. James, Trustee

20

21

22

23

24

25




                                                                         THE LIVESEY LAW FIRM
                                                                         600 Stewart Street, Suite 1908
     NOTICE OF ABANDONMENT                                               Seattle, WA 98101
     200312dNot Page 1                                                   (206) 441-0826
      Case 18-12299-CMA          Doc 184   Filed 03/16/20       Ent. 03/16/20 14:38:00   Pg. 1 of 1
